DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henkel et al. (US 5,667,330; hereinafter “Henkel”).

Claim 1
Henkel discloses a power take-off shaft system for an agricultural vehicle, comprising:
an output shaft (30) with a socket (left end of through hole in 30 in FIG. 3) for a power take-off shaft stub (left half of 58) located at one end of the output shaft (30), wherein the power take-off shaft stub (left half of 58) is arranged at least partially in the socket;
a control valve (e.g., right half of 58 in FIG. 3, 56, 54) arranged in the output shaft (30) and including a valve bore (bore inside 30; or alternatively 54 or 56) extending axially from the socket into the output shaft (30);
a first piston (44) adjustably arranged inside the valve bore in the output shaft (30);
a shifting element (e.g., 38) adjustably controlled by the first piston (44);
a first gearwheel (18) and a second gearwheel (26) disposed in engagement with the output shaft (30) via the shifting element (38);
wherein the first piston (44) is adjustable between a first position (to the left in FIG. 3) and a second position (to the right in FIG. 3);
wherein, in the first position (to the right), the first piston (44) adjusts the shifting element (38) such that the first gearwheel (18) is engaged with the shifting element (38);
wherein, in the second position (to the right), the first piston (44) adjusts the shifting element (38) such that the second gearwheel (26) is engaged with the shifting element (38);
wherein, the control valve comprises a second piston (right half of 58 in FIG. 3) adjustably arranged at least partially on the first piston (44) and the second piston (right half of 58) is adjustable by the power take-off shaft stub (left half of 30) (since these move integrally with one another) such that a movement of the first piston (44) into the second position (to the left) is blocked by the second piston (right half of 30).

Claim 7
Henkel discloses a first fluid conveyance bore (78) defined in the output shaft (30).

Claim 10
Henkel discloses wherein the power take-off shaft stub (left half of 58) comprises a first stub end (e.g., left end of 58) and a second stub end (e.g., right end of 58) arranged at least partially in the socket.

Claim 13
Henkel discloses an agricultural vehicle, comprising:
a power take-off shaft system coupled to the vehicle (see e.g., “field of invention” section);
a working tool (“implement”) coupled to the power take-off shaft system (see column 5, lines 32-38);
wherein, the power take-off shaft system comprises:
an output shaft (30) with a socket (left end of through hole in 30 in FIG. 3) for a power take-off shaft stub (left half of 58) located at one end of the output shaft (30), wherein the power take-off shaft stub (left half of 58) is arranged at least partially in the socket;
a control valve (e.g., right half of 58 in FIG. 3, 56, 54) arranged in the output shaft (30) and including a valve bore (bore inside 30; or alternatively 54 or 56) extending axially from the socket into the output shaft (30);
a first piston (44) adjustably arranged inside the valve bore in the output shaft (30);
a shifting element (e.g., 38) adjustably controlled by the first piston (44);
a first gearwheel (18) and a second gearwheel (26) disposed in engagement with the output shaft (30) via the shifting element (38);
wherein the first piston (44) is adjustable between a first position (to the left in FIG. 3) and a second position (to the right in FIG. 3);
wherein, in the first position (to the right), the first piston (44) adjusts the shifting element (38) such that the first gearwheel (18) is engaged with the shifting element (38);
wherein, in the second position (to the right), the first piston (44) adjusts the shifting element (38) such that the second gearwheel (26) is engaged with the shifting element (38);
wherein, the control valve comprises a second piston (right half of 58 in FIG. 3) adjustably arranged at least partially on the first piston (44) and the second piston (right half of 58) is adjustable by the power take-off shaft stub (left half of 30) (since these move integrally with one another) such that a movement of the first piston (44) into the second position (to the left) is blocked by the second piston (right half of 30).


Allowable Subject Matter
Claims 2-6, 8, 9, 11, 12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2
Based on the specification, each occurrence of the term “piston element” is interpreted as a distinct piston and not as integral features of the same piston. Interpretation as parts of the same piston would be inconsistent with the specification and would be improper. With reference to claim 2, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination recited including “wherein the second piston comprises a first piston element, a second piston element, and a third piston element.” The prior art does not have a second piston which includes three distinct pistons forming that component.

Claim 8
With reference to claim 8, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination recited including “wherein a pressurized fluid is conveyed through the first fluid conveyance bore into the output shaft such that the first piston is moved into the first position.” The prior art does not disclose the combination where the first piston is moved via fluid that moves through a bore in the output shaft.

Claim 11
With reference to claim 11, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination recited including “wherein the first stub end comprises a toothing which is different from the second stub end.” The prior art includes the features of claim 1 and separately of a stub that includes two ends with different toothings. However, the interpretation of Henkel that reads on claim 1 requires that the stub be integral with the second piston such that providing two different toothings only on the stub would not have been functional.

Claim 12
With reference to claim 11, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination recited including “wherein the first stub end comprises a first profile with a recess and the second stub end comprises a second profile which is planar.” The prior art includes the features of claim 1 and separately of a stub that includes two ends with different toothings. However, the interpretation of Henkel that reads on claim 1 requires that the stub be integral with the second piston such that providing two different functional profiles only on the stub would not have been capable of using both of those profiles.

Claim 14
Based on the specification, each occurrence of the term “piston element” is interpreted as a distinct piston and not as integral features of the same piston. Interpretation as parts of the same piston would be inconsistent with the specification and would be improper. With reference to claim 14, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination recited including “wherein the second piston comprises a first piston element, a second piston element, and a third piston element.” The prior art does not have a second piston which includes three distinct pistons forming that component.

Claim 19
With reference to claim 19, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination recited including “a first fluid conveyance bore and a second fluid conveyance bore defined in the output shaft; wherein, a pressurized fluid is conveyed through the first fluid conveyance bore into the output shaft such that the first piston is moved into the first position; wherein the pressurized fluid is conveyed through the second fluid conveyance bore into the output shaft such that the first piston is moved into the second position.” The prior art does not include two fluid bores in the output shaft to move the first piston.

Claims 20 is allowed.

Claim 20
With reference to claim 20, the prior art does not disclose or render obvious the combination of features as recited. For example, the prior art does not disclose two fluid bores in the output shaft to move the first piston in combination with a second piston which blocks the first piston.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schultz et al. (US 8,534,396) discloses a stub that moves to block movement of a piston. Greene et al. (US 4,722,234) discloses a stub shaft that is reversible with two different toothings. Ballendux (US 4,271,942) discloses a two speed PTO with an internal movable piston.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659